Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001329
                                                       02-FEB-2015
                                                       12:39 PM



                          SCPW-14-0001329

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              NORTH BEACH WEST MAUI BENEFIT FUND,
          a Hawai#i non-profit corporation, Petitioner,

                                vs.

       LAND COURT OF THE STATE OF HAWAI#I, ADMINISTRATIVE
        DIRECTOR OF THE COURTS, and CHIEF STAFF ATTORNEY
                OF THE SUPREME COURT, Respondents.


                       ORIGINAL PROCEEDING
                   (1 L.D. CASE NO. 12-1-3039)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner North Beach West Maui

Benefit Fund’s petition for a writ of mandamus or other relief,

filed on December 1, 2014, the documents attached thereto and

submitted in support thereof, and the record, it appears that

Petitioner fails to demonstrate that it has a clear and

indisputable right to the requested relief or that it lacks

alternative means to seek relief.     Petitioner, therefore, is not

entitled to the requested writ of mandamus.    See Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus
is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action); Honolulu Advertiser, Inc.

v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of

mandamus is not intended to supersede the legal discretionary

authority of the trial courts, cure a mere legal error, or serve

as a legal remedy in lieu of normal appellate procedure); Cir.

Ct. R. 2.2(1)(c); Haw. Ct. Rec. R. 10.18(b).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus or other relief is denied.

          DATED: Honolulu, Hawai#i, February 2, 2015.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2